Title: From George Washington to Clement Biddle, 2 October 1783
From: Washington, George
To: Biddle, Clement


                        
                            Dear Sir
                            Rocky Hill 2d Octor 1783
                        
                        On the 20th of last month, I wrote you a few lines, & send therewith Eight hundred Dollars in Bank
                            Notes, which (tho’ I have heard nothing from you since) I hope got safe to hand.
                        Such articles of the Linen kind as yet remain unpurchased (of the Invoice transmitted to you the 15th of May
                            last) I wish to have postponed ’till Mrs Washington comes to Philada, which will be in a few days, that she may please
                            herself in the quality. The Nails and paint may go by the Vessel which you say is bound to Alexandria—as the other things
                            also may, if they are already bot or can be bought in time after she gets there.
                        Altho’ I am fully persuaded you endeavoured to act for the best, in the purchase of the Blankets and
                            Ticklenburg (the cost of which you have rendered me) yet I cannot help observing that the prices greatly exceeded what I
                            was led to believe they could be had for; & what I have been told by some Gentn since, they themselves actually bought
                            for at the Vendue’s—where very good Osnabs. sold from 9d. to 11d. The largest and best kind of (striped) Dutch Blankets
                            that I ever imported, never cost me more than seventy or seventy five shillings the piece (of I think 16 Blankets). 10/9
                            then, by the quantity of 200, would have been esteemed, I conceive, a handsome profit, in the most flourishing period of
                            the trade. It was, I confess, at the Vendue’s that I expected the purchases would have been made for me; for I never
                            supposed, nor was it to be expected, that such men as Abel James would sell goods at low prices; the needy trader I knew
                            would be driven to it from necessity, & Linens we have been told have sold amazingly low: indeed I myself have seen, in
                            shirts belonging to Gentn of Congress some at 4/. Pennsa. C/7 —equal to what I have formerly imported at 3/6. & 4/7. Sterlg per yard. Mrs Washington joins me in best wishes for Mrs Biddle
                            and yourself, and I am Dr Sir, &c.
                        
                            G: Washington
                        
                    